Name: 2010/433/EU: Commission Decision of 5Ã August 2010 amending Decision 2004/558/EC implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Union trade in bovine animals relating to infectious bovine rhinotracheitis (notified under document C(2010) 5352) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  agricultural policy;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 2010-08-06

 6.8.2010 EN Official Journal of the European Union L 205/7 COMMISSION DECISION of 5 August 2010 amending Decision 2004/558/EC implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Union trade in bovine animals relating to infectious bovine rhinotracheitis (notified under document C(2010) 5352) (Text with EEA relevance) (2010/433/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereto, Whereas: (1) Infectious bovine rhinotracheitis is the description of the most prominent clinical signs of the infection with the bovine herpes virus type 1 (BHV1). As many infections with that virus run a subclinical course, control measures should be directed to the eradication of the infection rather than to the suppression of symptoms. (2) Annex E (II) to Directive 64/432/EEC lists infectious bovine rhinotracheitis among the diseases for which national control programmes may be approved and additional guarantees requested. (3) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (2) lists in Annex I the Member States or parts thereof which implement a programme for the eradication of BHV1 and in Annex II those which have already attained freedom from this disease. Annex III to that Decision sets up criteria for a holding considered to be free of BHV1 infection. (4) In order to prevent transmission of BHV1 into BHV1-free holdings, the Decision requires for the movement of bovine animals from an area without BHV1 status or listed in Annex I to a holding situated in an area listed in Annex II that a test for the presence of antibodies to the BHV1 virus is carried out with negative result on samples taken during a 30 days pre-movement quarantine. (5) Based on current experience with the implementation of approved programmes for the eradication of BHV1 infection, direct movement of bovine animals from holdings free of BHV1 infection to enclosed fattening units in Member States or parts thereof which are free of BHV1 infection could be allowed, provided a channelling system is implemented by which the competent authorities at the place of the fattening unit ensure additional testing at arrival and removal of the animals only to the slaughterhouse. (6) At present, all regions of Germany with the exception of the administrative units of Regierungsbezirke Oberpfalz and Oberfranken in the federal state of Bavaria are listed in Annex I to Decision 2004/558/EC. (7) Germany has now submitted documentation in support of its application to declare also the administrative units of Regierungsbezirke Mittelfranken and Unterfranken in the federal state of Bavaria free of BHV1 infection and provided rules for the national movement of bovine animals within and into this part of its territory. Accordingly, Germany has requested the application of the additional guaranties, in accordance with Article 10 of Directive 64/432/EEC, to be extended to those administrative units in Bavaria. (8) Following the evaluation of the application submitted by Germany, it is appropriate that those two BHV1-free administrative units in Germany be no longer listed in Annex I, but be included in Annex II to Decision 2004/558/EC and to extend the application of the additional guaranties established in accordance with Article 10 of Directive 64/432/EEC to them. (9) Decision 2004/558/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/558/EC is amended as follows: 1. Article 2(2)(b)(ii) is replaced by the following: (ii) they are transported without coming into contact with animals of lesser health status to a holding of unknown BHV1 status in the Member State of destination listed in Annex I, where according to the approved national eradication programme all animals are fattened indoors, and from which they can only be transported to the slaughterhouse;; 2. Article 3 is amended as follows: (a) in paragraph 3, point (b) is replaced by the following: (b) after the second indent: Article 3 paragraph ¦ point ¦ of Commission Decision 2004/558/EC ; (b) the following paragraphs are added: 4. By way of derogation to paragraph 1(a) and (b), the competent authority in the Member State of destination may authorise the introduction of bovine animals intended for meat production onto a BHV1-free holding as defined in Annex III (BHV1-free holding) situated in a region of that Member State listed in Annex II under the following conditions: (a) the animals must not have been vaccinated against BHV1 and must originate in and have remained since birth on BHV1-free holdings; (b) the animals are transported without coming into contact with animals of lesser health status; (c) for at least 30 days immediately prior to dispatch, or since birth where the animals are less than 30 days old, the animals have remained on the holding of origin, or in an isolation facility approved by the competent authority, which is situated in a Member State in which infectious bovine rhinotracheitis is a compulsorily notifiable disease and in which within an area of 5 km radius around the holding or isolation facility there was no clinical or pathological evidence of BHV1 infection during the past 30 days; (d) the animals have been subjected with negative result either to a serological test for antibodies against the gE-glycoprotein of the BHV1 in the case the animals originate from a BHV1 vaccinated herd, or in all other cases to a serological test for antibodies against the entire BHV1 carried out on a sample of blood taken within 7 days prior to dispatch from the holding referred to in point (c); (e) on the BHV1-free holding of destination all animals are fattened indoors and are only removed to be transported to the slaughterhouse; (f) the animals referred to in point (d) are subjected to a serological test for antibodies against the gE-glycoprotein of the BHV1 or the entire BHV1 carried out on a sample of blood taken within 21 to 28 days after arrival in the holding referred to in point (e): (i) either with negative result in each case; or (ii) the BHV1-free status of the holding remains suspended until the infected animals have been slaughtered within less than 45 days after arrival on the holding, and  either the animals in direct contact with the infected animals have reacted with negative results to a test for antibodies against the gE-glycoprotein of the BHV1 or the entire BHV1 carried out on a sample of blood collected not earlier than 28 days following the removal of the infected animals, or  the animals which shared a common airspace with the infected animals have reacted with negative results to a test for antibodies against the entire BHV1 carried out on a sample of blood collected not earlier than 28 days following the removal of the infected animals, or  the remaining animals on the holding have reacted with negative results to a test for antibodies against the entire BHV1 carried out on a sample of blood collected not earlier than 28 days following the removal of the infected animals, or  the BHV1-free status is restored in accordance with point 4 of Annex III. 5. The Member State of destination referred to in paragraph 4 shall notify to the Commission and to the other Member States the regions listed in Annex II in which the provisions of paragraph 4 are going to be implemented and the date of intended application.; 3. Annex I is replaced by the text in Annex I to the present Decision; 4. Annex II is replaced by the text in Annex II to the present Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 August 2010. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 249, 23.7.2004, p. 20. ANNEX I ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Czech Republic All regions Germany All regions, except Regierungsbezirke Oberpfalz, Oberfranken, Mittelfranken and Unterfranken in the federal state of Bavaria Italy The Autonomous Region of Friuli Venezia Giulia The Autonomous Province of Trento ANNEX II ANNEX II Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC Austria All regions Germany Regierungsbezirke Oberpfalz, Oberfranken, Mittelfranken und Unterfranken in the federal state of Bavaria Denmark All regions Italy Province of Bolzano Finland All regions Sweden All regions